United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 Commission File Number 0-20791 AMARILLO BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1974352 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4134 Business Park Drive, Amarillo, Texas 79110 (Address of principal executive offices) (Zip Code) (806) 376-1741 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [√ ] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (do not check if smaller reporting company) Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[ ] Yes[√] No As of August 17, 2010 there were 54,591,247 shares of the issuer's common stock and 650 shares of the issuer’s preferred stock outstanding. 1 AMARILLO BIOSCIENCES, INC. INDEX PAGE NO. PART I: FINANCIAL INFORMATION ITEM 1. Financial Statements Balance Sheets– June 30, 2010(unaudited) and December 31, 2009 3 Statements of Operations – Three and Six Months Ended June 30, 2010 and 2009 (unaudited) 4 Condensed Statements of Cash Flows – Six Months Ended June 30, 2010 and 2009 (unaudited) 5 Notes to Financial Statements (unaudited) 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 16 ITEM 4. Controls and Procedures 19 PART II: OTHER INFORMATION ITEM 1. Legal Proceedings 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 3. Defaults Upon Senior Securities 22 ITEM 4. Submission of Matters to a Vote of Security Holders 22 ITEM 5. Other Information 22 ITEM 6. Exhibits…………… 22 Signatures 23 2 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements Amarillo Biosciences, Inc.
